In a proceeding pursuant to SCPA article 18 to recover moneys due on a promissory note, the claimant Owen J. Amerling appeals from so much of a decree of the Surrogate’s Court, Nassau County (Radigan, S.), dated August 12, 1986, as, after a hearing, disallowed his claim.
Ordered that the decree is affirmed insofar as appealed from, with costs payable by the appellant personally.
We find that the court properly held the subject claim to be barred by the six-year Statute of Limitations (see, CPLR 213 [2]). The cause of action accrued on August 9, 1978, the day after which the note became due (see, UCC 3-122 [1] [a]). Since the claimant failed to commence the instant proceeding on or before August 9, 1984, his claim was properly dismissed as untimely.
We have examined the claimant’s remaining contentions and find them to be without merit. Brown, J. P., Rubin, Fiber and Sullivan, JJ., concur.